UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6636



BELVIN M. PAGE,

                                            Petitioner - Appellant,

          versus


MICHAEL MOORE, Director, South Carolina De-
partment of Corrections; CHARLES M. CONDON,
Attorney General of the State of South Caro-
lina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Chief District
Judge. (CA-98-767-4-12BC)


Submitted:   June 30, 1999             Decided:   September 13, 1999


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Belvin M. Page, Appellant Pro Se.     Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Belvin M. Page appeals the district court’s order granting

summary judgment to Appellees on his petition filed under 28

U.S.C.A. § 2254 (West 1994 & Supp. 1999).    We have reviewed the

record and the district court’s opinion accepting the recommen-

dation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   See Page v. Moore,

No. CA-98-767-4-12BC (D.S.C. Mar. 30, 1999). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2